Title: From Alexander Hamilton to John Kean, 14 February 1792
From: Hamilton, Alexander
To: Kean, John



Sir
Treasury DepartmentFebruary 14 1792.

You will herewith receive a Warrant upon the Treasurer in your favor for 225 ³³⁄₁₀₀ dollars, for the purpose of paying certain dividends of interest due to non subscribing Creditors. In the doing of which you will be guided by the Abstracts accompanying this, certified by the proper Officers of the Treasury.
I am with great consideration, Sir,   Your Obedt servt
Alexander Hamilton
John Kean EsqrCashier of the Bank of the United States.
